 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     MICHAEL MOI,
 8
                                 Plaintiff,             No. C17-0853RSL
 9
                           v.                           ORDER DENYING DEFENDANTS’
10                                                      MOTION FOR RETURN OF
     CHIHULY STUDIO, INC., et al.,                      DOCUMENTS
11
                                 Defendants.
12
13
14         This matter comes before the Court on the “Chihuly Defendants’ Motion for Order re
15    Dale Chihuly’s Private Documents Retained by Plaintiff Moi.” Dkt. # 186. Defendants
16    essentially seek summary disposition of their conversion counterclaim in which they allege that
17    plaintiff “possesses personal and confidential private documents of Dale’s that he continues to
18    hold despite Dale’s demand that they be returned.” Dkt. # 3 at ¶ 6. These assertions have not
19    been proven. In fact, defendants opted to voluntarily dismiss the conversion counterclaim.
20         Defendants cannot obtain the relief requested simply by filing a motion untethered to any
21    existing claim. The motion will therefore be DENIED. The Court notes, however, that the
22    dismissal is without prejudice. If plaintiff or his agents have wilfully interfered with Mr.
23
      Chihuly’s right to his property without lawful justification, defendants are free to seek any and
24
25
26

     ORDER DENYING DEFENDANTS’
     MOTION FOR RETURN OF DOCUMENTS
 1    all appropriate relief in another action.1
 2
 3          Dated this 7th day of October, 2019.
 4                                                 A
                                                   Robert S. Lasnik
 5                                                 United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23          1
              The Court has reviewed and considered the Declaration of Anne M. Bremner, plaintiff’s first
     counsel in this matter. Dkt. # 192. Now that plaintiff’s copyright claims have been dismissed and there
24
     is no plausible justification for needing to prove the nature of plaintiff’s relationship with Mr. Chihuly,
25   the Court expects that, in keeping with her excellent reputation for integrity and reasonableness, counsel
     will prevail upon her former client for permission to return any and all copies of the “sensitive
26   documents” that she retains at this juncture.

     ORDER DENYING DEFENDANTS’
     MOTION FOR RETURN OF DOCUMENTS                      -2-
